 
 
I 
108th CONGRESS
2d Session
H. R. 3901 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mr. Crane (for himself, Mr. Sam Johnson of Texas, Mr. Cantor, Mr. Ramstad, Mr. Hostettler, Mr. Ryan of Wisconsin, Mr. Brady of Texas, Ms. Dunn, Mrs. Johnson of Connecticut, Mr. Hayworth, Mr. McInnis, Mr. Herger, Mr. English, Mr. Gutknecht, Mr. Wilson of South Carolina, Mr. Ballenger, Mr. Paul, Mr. Ryun of Kansas, Mr. Green of Wisconsin, Mr. Burgess, Mr. Peterson of Pennsylvania, Mrs. Blackburn, Mr. Cannon, Ms. Harris, Mrs. Musgrave, Mr. Bass, Mr. Hunter, Mr. Kline, Mr. Beauprez, Mr. Hensarling, Mr. Barrett of South Carolina, Mr. Weldon of Florida, Mrs. Myrick, Mr. King of Iowa, Mr. Franks of Arizona, Mr. Bartlett of Maryland, Mr. Gingrey, Mr. Istook, Mr. Miller of Florida, Mr. Pitts, Mr. Flake, Mr. Jones of North Carolina, Mr. Goode, and Mr. Feeney) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for premiums for high deductible health plans required with respect to health savings accounts. 
 
 
1.Deduction of premiums for high deductible health plans 
(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions for individuals) is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section: 
 
224.Premiums for high deductible health plans 
(a)Deduction allowedIn the case of an individual, there shall be allowed as a deduction for the taxable year the aggregate amount paid by such individual as premiums under a high deductible health plan with respect to months during such year for which such individual is an eligible individual with respect to such health plan. 
(b)DefinitionsFor purposes of this section— 
(1)Eligible individualThe term eligible individual has the meaning given such term by section 223(c)(1). 
(2)High deductible health planThe term high deductible health plan has the meaning given such term by section 223(c)(2). 
(c)Special rules 
(1)Deduction allowable for only 1 planFor purposes of this section, in the case of an individual covered by more than 1 high deductible health plan for any month, the individual may only take into account amounts paid for 1 of such plans for such month. 
(2)Employer provided coverage 
(A)In generalNo deduction shall be allowed to an individual under subsection (a) for any amount paid for coverage under a high deductible health plan for a month if that individual participates in any coverage for such month that is excluded (in whole or in part) from the gross income of the individual or the individual's spouse under section 106.  
(B)Cafeteria plans, etcEmployer contributions to a cafeteria plan or a flexible spending or similar arrangement which are excluded from gross income under section 106 shall be treated for purposes of this section as paid by the employer. 
(3)Contributions to health savings account requiredA deduction shall not be allowed under subsection (a) for a taxable year with respect to such individual if such individual is not allowed a deduction under section 223 for such taxable year.  
(4)Medical and health savings accountsSubsection (a) shall not apply with respect to any amount which is paid or distributed out of an Archer MSA or a health savings account which is not included in gross income under section 220(f) or 223(f), as the case may be. 
(5)Coordination with deduction for health insurance of self-employed individualsThe amount taken into account by the taxpayer in computing the deduction under section 162(l) shall not be taken into account under this section.  
(6)Coordination with medical expense deductionThe amount taken into account by the taxpayer in computing the deduction under this section shall not be taken into account under section 213. . 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting after paragraph (19) the following new paragraph:  
 
(20)Premiums for high deductible health plansThe deduction allowed by section 224.. 
(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by striking the last item and inserting the following new items:  
 
 
Sec. 224. Premiums for high deductible health plans 
Sec. 225. Cross reference. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2003.  
 
